


Exhibit 10.1




AMENDMENT NO. 5 TO
REVOLVING CREDIT AGREEMENT


AMENDMENT NO. 5, dated as of January 27, 2015 (this “Amendment”) to the
Revolving Credit Agreement dated as of December 22, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among American Media, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
lenders from time to time party thereto (the “Lenders”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower has informed the Administrative Agent and each Lender that
the Borrower intends to consummate the Specified Asset Sale (as defined below);
WHEREAS, upon Borrower’s request, the Required Lenders have, subject to the
terms and conditions set forth herein, consented to amend certain provisions of
the Credit Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.Amendments to Credit Agreement.


(a)The following definition is hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order:


““Specified Asset Sale” means the contemplated sale of the Shape, Fit Pregnancy
and Natural Health brands and related assets to Meredith Corporation.”


(b) Section 6.05 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (f), (ii) replacing “;” at the end of clause (g) with
“; and” and (iii)
adding the following clause (h):


“(h) the Specified Asset Sale; provided that for purposes of the proviso below,
the Borrower’s right to receive cash payments based on future operating profit
of
the Shape/Fitness business of Meredith Corporation shall be deemed cash
consideration;”


(c) Section 6.05 of the Credit Agreement is hereby amended by replacing the
proviso with the following:


“provided that all sales, transfers, leases and other dispositions permitted
hereby
(other than those permitted by clause (b) above) shall be made for fair value
and
for at least 75% cash consideration and provided further, that the aggregate
noncash consideration received for all sales, transfers, leases and other
dispositions permitted under Sections 6.05 (a), (c), (d), (e), (g) and (h) shall
not
exceed $20,000,000.”




--------------------------------------------------------------------------------






Section 2.Conditions.


The amendments contained in Section 1 of this Amendment shall become effective
on thE date (the "Amendment EffectIve Date") on which:


(a)This Amendment has been signed by the Borrower and the Required Lenders.


(b)The Borrower shall have paid all fees required to be paid on the Amendment
Effective Date and all expenses for which invoices have been presented on or
prior to the Amendment Effective Date, including reasonable legal fees and
disbursements of counsel to the Administrative Agent and the Lenders.


Section 3.Counterparts.


This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Amendment.
Section 4.Applicable Law.


THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.Headings.


Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.
Section 6.Effect of Amendment.


On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and
shall continue in full force and effect.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
AMERICAN MEDIA, INC., as Borrower
 
 
 
 
 
By:
 
/s/ Christopher Polimeni
 
 
Name: Christopher Polimeni
 
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





SIGNATURE PAGE TO AMENDMENT NO. 5 DATED AS OF January 27, 2015, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
JPMorgan Chase Bank, N.A.
 
 
 
 
By:
 
/s/ Charles Holmes
 
 
Name: Charles K. Holmes
 
 
 
Title: Executive Director
 





SIGNATURE PAGE TO AMENDMENT NO. 5 DATED AS OF January 27, 2015, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH
 
 
 
 
By:
 
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
 
/s/ Vipul Dhadda
 
 
Name: Vipul Dhadda
 
 
 
Title: Authorized Signatory
 







